Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending and are being examined in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit that acquires...” and “an input-candidate extraction unit that extracts...” in claim 1, “a speech recognition unit that analyzes...” in claim 4, and “an Intent processing unit that executes” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hawking et al. (US Pub. 20170220687).
Referring to claim 1, Hawking discloses an information processing apparatus [fig. 1, computing device 122] comprising: 
an acquisition unit [fig. 1, processing unit 104] that acquires text information in a middle of performance of input [pars. 13, 44, and 63;  search query is processed to provide auto-complete suggestions]; and 
an input-candidate extraction unit [fig. 1, processing unit 104] that extracts a candidate for the input on a basis of attribute information that is extracted on a basis of the text information [par. 13; vertical intents and candidate entity identifiers are extracted from the search query].
Referring to claim 2, Hawking discloses wherein the input is input that a user performs [par. 13; the search query is for a web search, which means that the search query is provided by a user].
Referring to claim 3, Hawking discloses wherein the input is speech input that the user performs [pars. 22 and 37; the search query may be a speech/voice input].
Referring to claim 4, Hawking discloses a speech recognition unit that analyzes speech information in a middle of performance of the speech input, to output the text information [pars. 22, 37, 44, and 63; note voice input/recognition device and providing the auto-complete suggestions for the search query that may be a speech/voice input].
Referring to claim 15, see the rejection for claim 1, which incorporates the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hawking in view of Ghafourifar et al. (US Pub. 20210073254).
Referring to claim 5, Hawking does not appear to explicitly disclose wherein the attribute information is information indicating an attribute of an Intent indicating a certain function.
However, Ghafourifar discloses wherein the attribute information is information indicating an attribute of an Intent indicating a certain function [par. 42; part of a user command (i.e., query) id determined to be an action that the user wants the system to run].
It would have been obvious to one of ordinary skill in the art to modify the auto-complete suggestions taught by Hawking so that the search query comprises an action as taught by Ghafourifar. The motivation for doing so would have been to enable an intelligent personal assistant to perform various tasks or services on behalf of the user [Ghafourifar, par. 3].
Referring to claim 6, Hawking discloses wherein the input-candidate extraction unit extracts, as the candidate for the input, an example sentence corresponding to the Intent that is extracted on the basis of the attribute information [par. 15; note example vertical intent “Lucy in the sky with diamonds” extracted from “Suzie in the sky with diamonds”].
Referring to claim 7, Hawking discloses wherein the attribute information is an Entity [par. 13; note the candidate entity identifiers].
Referring to claim 8, Hawking discloses wherein in a case where a plurality of Entities is extracted on the basis of the text information, weighting is performed on the Entity on a basis of a degree of association between the plurality of Entities, or presence or absence of a co-occurrence relationship between the plurality of Entities [pars. 50 and 54; when there is a list of candidate entities, 
Referring to claim 9, Ghafourifar discloses wherein the Entity or the Intent is extracted on a basis of any of user's preference information, history information regarding the user, and a context including a situation or environment where the user is placed or a state or action of the user [par. 46; for example, “the Annual Report” is resolved to the most frequently modified or opened document with a filename or title metadata similar to “the Annual Report”].
Referring to claim 10, Ghafourifar discloses wherein the attribute information is information regarding a reserved word indicating the Intent [par. 44; for example, the term “send” indicates that the user wants to send a message].
Referring to claim 11, Ghafourifar discloses an Intent processing unit that executes a process related to the Intent [par. 42; note the action].
Referring to claim 12, Ghafourifar discloses wherein in a case where the text information is insufficient for execution of the process, the acquisition unit acquires text information separately input [par. 46; if the intent cannot be resolved with sufficient relevance, the system asks the user for clarification].
Referring to claim 13, Ghafourifar discloses wherein the Intent processing unit executes the process without waiting for completion of the input [pars. 75 and 76; the action is automatically executed before the query is completed (i.e., without additional user input)].
Referring to claim 14, Ghafourifar discloses wherein in a case where possibility that the process related to the Intent extracted on the basis of the attribute information is executed is higher than a predetermined value, the Intent processing unit executes the process without waiting for the completion of the input [pars. 75 and 76; if there is a single search result that has been identified with 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Singh et al. (US Pub. 20170277770) discloses auto-complete suggestions based on a set of aspects.
Aleksovski (US Pub. 20140101191) discloses auto completion based on document properties.
Choc (US Pub. 20150205833) discloses auto-complete based on user search history.

	




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157